MEDINA, Circuit Judge
(concurring).
I am in agreement with that portion of Judge Lumbard’s opinion which holds that petitioner has exhausted his state remedies.
On the merits of his claim, petitioner argues that he is imprisoned in violation of the due process clause of the Fourteenth Amendment because there was an essential unfairness in his 1929 conviction in a Baltimore court for forgery. The principal elements of the alleged unfairness were that counsel was not assigned to represent petitioner, and that some officials in the Baltimore jail “advised petitioner his trial would be treated as a misdemeanor case.” But, as Judge Lumbard points out, it is settled law that the mere failure to assign counsel in a state court in a non-capital case is not of itself a deprivation of due process.
Was there any essential unfairness in the Baltimore proceedings, which, when considered together with the allegation that petitioner was not represented by counsel, would amount to a deprivation of due process ? I think not. The allegations relative to statements by officials in the jail amount to no more than that, petitioner allegedly was told he would be given a light sentence if he pleaded guilty, and, if so, he got precisely what he bargained for. Also, it is fantastic to suppose that the alleged statement, that “his trial would be treated as a misdemeanor case” can be viewed prospectively with reference to possible state multiple felony offender statutes that, might affect petitioner in case he committed further crimes in the future. What the case comes down to is that the charge against petitioner was simple, readily understood by anyone, and there-was no overreaching or unfairness on the face of the allegations.
In other words, it is my position that, assuming arguendo that petitioner could prove the allegations contained in his petition he nevertheless would not have-shown that he had been denied due-process of law. In reaching this conclusion I consider it entirely irrelevant that,, in his petition in the case at bar, petitioner failed to assert his innocence of the crime to which he pleaded guilty,, that petitioner could have been sentenced' up to ten years on each misdemeanor-count had he been found guilty of the-offenses charged therein, and that difficulties of proof might be involved were a. hearing to be held. If the allegations in. the petition made out a showing of lack *445of due process in connection with petitioner’s conviction in Baltimore, a trial of the issues would be mandatory; but no such showing has been made in this case, in my opinion.